Citation Nr: 0804349	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1967 to June 1971.  

The veteran's appeal as to the issue listed above arose from 
a May 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claim for an increased rating for service-connected 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, evaluated as 20 percent disabling.  


FINDING OF FACT

The veteran's service-connected postoperative medial meniscus 
tear, right knee, with traumatic arthritis, is not shown to 
cause flexion limited to 15 degrees or extension limited to 
20 degrees, with no recurrent subluxation or lateral 
instability, even with consideration of pain. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's service-connected postoperative medial 
meniscus tear, right knee, with traumatic arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to an increased rating 
for his service-connected postoperative medial meniscus tear, 
right knee, with traumatic arthritis, currently evaluated as 
20 percent disabling.  He argues that he has right knee pain, 
and giving way, and that he has received injections for 
management of his symptoms. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's service medical records 
show that in 1969, he underwent a right medial meniscectomy 
after a twisting injury.  He continued to complain of 
symptoms that included pain, effusion, giving way, and 
catching.  In 1975, he was noted to have right knee 
arthritis.  

In September 1975, the RO granted service connection for 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, evaluated as 20 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

In June 2002, the veteran filed a claim for an increased 
rating.  In a May 2003 rating decision, the RO denied the 
claim.  The veteran has appealed.  

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  

In addition, under 38 C.F.R. § 4.71a, DC 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5260, a 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.   

Under 38 C.F.R. § 4.71a, DC 5261, a 30 percent evaluation is 
warranted where knee extension is limited to 20 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The Board finds that a rating in excess of 20 percent for the 
right knee is not warranted.  With regard to DC 5257, the 
evidence is as follows: a May 2003 VA examination report 
notes that on examination, there was no laxity; a January 
2004 VA progress note indicates that there was no collateral 
laxity; a September 2004 VA examination report notes that 
"there is no stability to varus/valgus or anterior/posterior 
stress"; an August 2004 VA progress note indicates that 
there was there was no instability to varus/valgus or 
anterior/posterior stress; a November 2006 VA examination 
report notes that the veteran has stable medial and 
collateral ligaments, stable anterior and posterior cruciate 
ligaments, and stable medial and lateral meniscus ligaments, 
that there was no instability found upon varus, valgus, or 
posterior stress, and that there was no laxity or instability 
present.  
   
In summary, the evidence does not show that the veteran has 
any recurrent subluxation or lateral instability of the right 
knee.  In this regard, when the notation in the September 
2004 VA examination report that, "there is no stability to 
varus/valgus or anterior/posterior stress," is read in 
context, and is taken together with the other findings of 
record, the Board finds that it contains a typographical 
error.  Specifically, the Board finds that the word 
"stability" was intended to read "instability."  

In any event, the Board finds that the post-service medical 
record, as a whole, provides evidence against this claim, 
failing to indicate that the criteria for a higher evaluation 
is met and, in fact, overall, providing factual findings 
against such a determination. 

Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent under DC 5257 have not been met for 
the right knee.  In making this determination, the Board 
finds that since DC 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

As noted above, under 38 C.F.R. § 4.71a, DC 5260, a 30 
percent evaluation is warranted where knee flexion is limited 
to 15 degrees and under 38 C.F.R. § 4.71a, DC 5261, a 30 
percent evaluation is warranted where knee extension is 
limited to 20 degrees.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees. 38 C.F.R. § 4.71, Plate II.

With regard to DC's 5260 and 5261, the recorded ranges of 
motion for the veteran's right knee are as follows: extension 
to 0 degrees, and flexion to 110 degrees (May 2003 VA 
examination report); extension to 0 degrees, and flexion to 
120 degrees (July 2003 VA progress note); extension to 5 
degrees, and flexion to 95 degrees (May 2003 VA progress 
note); extension to -10 degrees, and flexion to 90 degrees 
(January 2004 VA progress note); a "full range of motion" 
(specific degrees of motion were not provided (February 2004 
VA progress note); extension to 5 degrees, and flexion to 100 
degrees (August 2004 VA progress note); extension to   -30 
degrees, and "a full range of flexion" (presumably 140 
degrees, see Plate II) (September 2004 VA examination 
report); extension to 0 degrees, and flexion to 100 degrees 
(November 2006 VA examination report).  

These findings, as a whole, provide evidence against this 
claim, indicating that a 30 percent evaluation is not 
warranted. 

Based on these findings, the Board finds that the criteria 
for a rating in excess of 20 percent under either DC 5260 or 
DC 5261 have not been met.  In this regard, the September 
2004 VA examination report states that the "range of motion 
of the knees is slightly decreased at extension, but there is 
approximately minus 30 degrees bilateral extension."  Under 
the circumstances, when read together with the contradictory 
notation of "slightly" decreased extension, and the other 
findings as to right knee extension, the Board finds that the 
notation of a 30 degree loss of extension is insufficient to 
show a worsening of the right knee, and to serve as a basis 
for an increased rating.  See e.g., August 2004 VA progress 
note (noting extension to 5 degrees); November 2006 VA 
examination report (extension to 0 degrees).  Accordingly, 
the Board finds that the criteria for a rating in excess of 
20 percent have not been met.  

Furthermore, there is no evidence of ankylosis of the right 
knee with favorable angle in full extension or slight 
flexion, and that the criteria for a 30 percent rating for 
either knee under 38 C.F.R. § 4.71a, DC 5256 (2007) are not 
shown to have been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  

The Board has considered carefully the post-service medical 
record.  Overall, the medical evidence shows that the veteran 
has complained of such right knee symptoms as constant right 
knee pain aggravated by using stairs, and walking and 
standing for long periods of time.  He also complained of 
occasional to frequent swelling, and the November 2006 VA 
examination report shows that he stated that he had to stand 
on his feet all day at his job, and that he missed work 
frequently due to his right knee symptoms.  However, the May 
2003, September 2004, and November 2006 VA examination 
reports clearly took the veteran's complaints of pain into 
account when determining his range of motion and those 
findings do not support a higher rating.  

Without taking into consideration the veteran's problems, the 
current evaluation could not be justified.  For example, a 
July 2003 VA progress note indicates that the veteran had 
normal motor function and gross sensation.  VA progress 
notes, dated in January and February of 2004, show that the 
veteran received Synvisc injections, and the January 2004 
report shows that he had a normal gait.  X-rays of the right 
knee, taken in January 2004, were noted to show minimal 
narrowing of the lateral joint compartment, and minimal 
arteriosclerotic (?) disease.  He received a additional 
injections in August 2004.  All this evidence does not 
support the current evaluation, let alone an increased 
evaluation. 

The September 2004 VA examination report notes that the 
veteran complained of right knee pain, instability, and 
stiffness, and that he had missed five days of work due to 
(unspecified) pain in the last two to three weeks.  He did 
not use any assistive devices.  The report notes that the 
veteran stated that he was being considered for bilateral 
knee replacements.  The diagnosis was moderate to severe 
bilateral knee osteoarthritis with progressive symptoms, and 
the examiner indicated that the veteran had interference with 
his activities of daily living and work conditions due to his 
bilateral knee pain.  The November 2006 VA examination report 
notes that the veteran did not use any assistive devices, and 
that he took hydrocodone two to three times per day.  On 
examination, there were no deformities, no swelling, and no 
palpable tenderness.  There was pain on motion at  -5 degrees 
extension, and 40 degrees of flexion.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  
There were no additional limitations with repetitive 
movements.  Postoperative left knee scarring was noted.  The 
diagnosis noted status post medical meniscal tear, right 
knee, with a history of two surgeries, chronic knee pains, 
and decreased range of motion.  

The Board further notes that the claims files include a 
number of private treatment reports, as well as associated 
photocopies of prescriptions, for the veteran's low back, 
dated between 2004 and 2006, which show that in February 2005 
he underwent  a laminotomy, foraminotomy, and diskectomy at 
L3-4, and L4-5, that in 2006 he received epidural steroid 
injections for lumbar spinal stenosis and lumbar radiculitis, 
and that he was taking hydrocodone three times per day for 
his low back symptoms.  A February 2005 report notes that he 
was recommended for low back surgery, and that he may need to 
modify his job as a result.  A July 2005 report states that 
he had recently undergone low back surgery, and that, "He 
may become permanently disabled from his permanent work 
duties in the near future."

In summary, the veteran has complained of right knee 
symptoms, and that they have caused him to miss significant 
amounts of work.  However, he has not submitted any evidence 
in support of his allegations of missed work.  In this 
regard, he is shown to have a postoperative left knee 
disorder, and a postoperative low back disorder for which he 
takes daily medication.  However, service connection is not 
currently in effect for a left knee disorder, or a low back 
disorder.  The right knee X-rays show arthritis, and minimal 
narrowing of the lateral joint compartment.  Based on the 
foregoing, the Board finds that the medical evidence is 
insufficient to show that the veteran has symptoms such as 
atrophy, neurological impairment, or incoordination, such 
that an increased rating is warranted for the right knee.  

Even taking into account the notations of loss of motion on 
flare-ups, the Board finds that, when the ranges of motion in 
the right knee are considered together with the evidence of 
functional loss due to right knee pathology, that the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a 30 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, the medical evidence does not support such a finding.  
To assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2007); 
VAOPGCPREC 9-04.

The Board notes that as the veteran is not eligible for 
separate, additional ratings for instability of the right 
knee.  The Board's discussion of the criteria under DC 5257, 
supra, is incorporated herein.  Briefly stated, despite the 
fact that the RO's rating decision on appeal indicates that 
the veteran's rating is 20 percent under DC 5257, the 
evidence is insufficient to show that the veteran has any 
instability of the right knee at this time.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997).  Therefore, a separate and 
additional rating for instability of the right knee is not 
warranted.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in 
effect August 30, 2002 and thereafter), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, there is no evidence 
to show that the veteran has compensable manifestations of 
his right knee scar under any version of 38 C.F.R. § 4.118.  
In this regard, the VA examination reports indicate that the 
veteran has a six-inch/16 centimeter scar at his right knee.  
The September 2004 report states that the scar is well-
healed.  There are no other relevant findings.  Thus, the 
assignment of a separate 10 percent evaluation for a right 
knee scar is not warranted.

Finally, the veteran's representative has argued that an 
extraschedular rating is warranted  under 38 C.F.R. § 
3.321(b)(1).  Although the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.  Thus, the Board has reviewed the entirety of the 
disability picture, but finds that it is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  Although the veteran has alleged 
that his right knee symptoms cause him to miss a great deal 
of work, a disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  Here, as previously 
discussed, the veteran is shown to have significant 
postoperative left knee and low back conditions for which 
service connection is not currently in effect, and his low 
back disorder is shown to negatively impact his employment to 
the extent that he may be permanently disabled.  The Board 
further notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee disorder is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.

In deciding the veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's right knee evaluation should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the veteran had a worsening of his 
right knee disability such that a rating in excess of 20 
percent is warranted.    

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In August 2002, and June 2005, the RO sent the veteran notice 
letters (hereinafter "VCAA notification letters") that 
informed him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  Although the June 2005 VCAA notification 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a December 2006 
supplemental statement of the case after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  In summary, VA has fully 
disclosed the government's duties to assist him.  

Neither of the VCAA notices discussed the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's representative's 
submissions, received in April 2005, June 2007, and January 
2008, shows that these submissions were filed subsequent to 
the May 2004 Statement of the Case, which listed all of the 
relevant criteria for an increased rating.  These submissions 
discussed the medical findings, to include the demonstrated 
ranges of motion and functional loss.  These actions by the 
veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
three VA examinations.  In this regard, the veteran's 
representative has argued that the examinations were 
insufficient due to an alleged lack of expertise of the 
examiners, and a failure to adequately discuss the veteran's 
functional loss.  However, a review of the VA examination 
reports shows that in each case, the veteran's relevant 
medical history, and his current complaints, were noted.  In 
each case, his right knee was examined, and ranges of motion 
were noted along with other findings pertaining to the 
stability of his knee ligaments.  Although the earlier two 
examination reports contained little in the way of findings 
as to functional loss, there is no way to cure such past 
deficiencies, and the most current VA examination report, 
dated in November 2006, shows that the examiner sufficiently 
addressed the DeLuca criteria.  Specifically, he noted that 
the active range of motion did not produce any weakness, 
fatigue, or incoordination, and that there were no additional 
limitations with repetitive movements.  

Finally, the earlier two VA examination reports were 
performed by physicians.  Although the November 2006 VA 
examination was performed by a physician's assistant, there 
is no basis to find that this renders the report 
insufficient.  Accordingly, the Board finds that there is no 
basis to find that the veteran's VA examinations were 
inadequate, or that a remand for a new examination is 
required.  The Board therefore concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for service-connected 
postoperative medial meniscus tear, right knee, with 
traumatic arthritis, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


